DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 12, 13, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being
anticipated by Cowan et al (WO 2017/077386, filed on November 7, 2016, of record). 
Concerning claims 1-4, 12, 13, 16 Cowan et al disclose methods for treating glycogen
storage disease type la in a subject by administering an oligonucleotide, gRNA (see paragraphs
[0033, 0038]). Such gRNA can be of SEQ ID NO: 55935 (see page 1119 of Figure 85, paragraph
[00255]), which is 20 nucleotides long, fully comprises instant SEQ ID NO: 23 and is 100%
complementary to nucleotides 648-667 of instant SEQ ID NO: 4. Concerning claims 5 and 15
Cowan et al disclose that gRNA can be modified with morpholino backbone structure and can
include modified nucleotides (see paragraphs [00479, 00485]).

Response to Arguments
Applicant's arguments filed 11/07/2022 have been fully considered but they are not persuasive. 
Concerning Cowan et al reference Applicant argues that the reference uses different technology from instant invention. In response instant claims simply require administration of an oligonucleotide of certain sequence and nothing more. Administration of an oligonucleotide can be used in a number of different technologies, therefore the reference still applies.
Further Applicant argues that gRNA from Cowan et al reference has different structure from antisense oligonucleotide. In response it is noted that instant claims require administration of any oligonucleotide, without defining much of their structure, therefore gRNA still satisfies broad structural requirements of instant claims.
Further Applicant argues that the reference does not teach administration of oligonucleotide to a patient. In response the limitation is taught in paragraphs [0033] and [0038], as described in the rejection.
To overcome the rejection it is suggested to further define the structure of antisense oligonucleotide claimed such as its length and modifications, in all claims, including independent one.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EKATERINA POLIAKOVA-GEORGANTAS/             Primary Examiner, Art Unit 1635